 1   DICKINSON WRIGHT PLLC
     STEVEN A. CALOIARO
 2   Nevada Bar No. 12344
     BROOKS T. WESTERGARD
 3   Nevada Bar No. 14300
     scaloiaro@dickinsonwright.com
 4   bwestergard@dickinsonwright.com
     100 W. Liberty Street, Suite 940
 5   Reno, Nevada 89501
     Tel.: (775) 343-7500
 6   Fax: (844) 670-6009

 7   Attorneys for Plaintiff
     SATA GmbH & Co. KG
 8
                                   UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA

10    SATA GmbH & Co. KG, a German                      CASE NO.: 2:18-cv-02088-GMN-GWF
      Corporation,
11
                      Plaintiff,                        STIPULATION AND [PROPOSED]
12                                                      ORDER TO EXTEND HEARING ON
      v.                                                EMERGENCY EX PARTE MOTION
13                                                      FOR PRELIMINARY INJUNCTION
      ZHEJIANG RONGPENG AIR TOOLS CO.,
14    LTD dba AEROPRO, a foreign entity                 (First Request)

15                    Defendant.
16           Plaintiff SATA GmbH & Co. KG (“Plaintiff”) and Defendant Zhejiang Rongpeng Air
17   Tools Co., LTD (“Defendant”) (collectively, “Parties”), through their undersigned counsel, hereby
18   respectfully jointly submit this Stipulation to extend the hearing on Plaintiff’s Emergency Ex Parte
19   Motion for Temporary Restraining Order and Preliminary Injunction (ECF No. 3):
20         1. On October 31, 2018, Plaintiff filed its Verified Complaint (ECF No. 1) and its Emergency
21   Ex Parte Motion for Temporary Restraining Order and Preliminary Injunction (ECF Nos. 2 & 3).
22         2. On December 6, 2018, Defendant filed its Response to Plaintiff’s Emergency Ex Parte
23   Motion for Temporary Restraining Order and Preliminary Injunction (“Response”) (ECF No. 18).
24         3. On December 14, 2018, Plaintiff filed its Reply to Defendant’s Response to Plaintiff’s
25   Emergency Ex Parte Motion for Temporary Restraining Order and Preliminary Injunction (ECF
26   No. 22).
27

28
                                                 Page 1 of 3
 1         4. On December 20, 2018, this Court held a hearing on Plaintiff’s Emergency Ex Parte
 2   Motion for Temporary Restraining Order and Preliminary Injunction. At the hearing, this Court
 3   ordered supplemental briefing on the Motion. (ECF No. 27). This Court further ordered that a
 4   Motion Hearing on the Motion and supplemental briefs would be set for February 12, 2019.
 5         5. Defendant filed its Supplemental Response (ECF No. 30) on January 10, 2019 and Plaintiff
 6   filed its Supplemental Reply (ECF No. 31) on January 24, 2019.
 7         6. Counsel for Plaintiff has conflicts with the current Motion Hearing date that it is unable to
 8   reschedule.
 9         7. In a case unrelated to this case and Defendant, Counsel for Plaintiff has scheduled
10   depositions in the Northern District of Texas from February 11, 2019 to February 14, 2018.
11   Counsel tried several times to move the depositions in light of the Court’s notice of hearing, but
12   was unable to do so due to the availability of the witness and the existing scheduling order in the
13   action. Due to these significant scheduling conflicts, Plaintiff respectfully requests that this Court
14   extend the Motion Hearing to a date on which counsel for both Parties in this case are available.
15   Plaintiff contacted counsel for Defendant, who does not oppose Plaintiff’s requested extension.
16         8. Plaintiff submits that good cause exists, and the Plaintiff is not seeking the extension for
17   undue delay. Instead, the Plaintiff is seeking an extension to promote judicial economy by ensuring
18   that the Motion Hearing can be conducted with counsel most familiar with the case and relevant
19   issues present and able to fully argue their respective positions.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                                  Page 2 of 3
 1       9. Therefore, the Parties respectfully request a continuance of the Motion Hearing, to a date
 2   convenient to the Court’s calendar. The Parties jointly contacted the Court’s Judicial Assistance
 3   and were informed that the Court is available on February 26, 2019 at 1:00p.m, and therefore the
 4   Parties’ respectfully requests that Court continue the hearing until this date.
 5    DATED this 1st day of February 2019.             DATED this 1st day of February, 2019
 6    DICKINSON WRIGHT PLLC                            H1 LAW GROUP
 7      /s/ /Steven A. Caloiaro                          /s/ Diana Rutkowski
      STEVEN A. CALOIARO                               Eric D. Hone, Nevada Bar No. 8499
 8    Nevada Bar No. 12344                             eric@h1lawgroup.com
      BROOKS T. WESTERGARD                             Jamie L. Zimmerman, Nevada Bar No. 11749
 9    Nevada Bar No. 14300                             jamie@h1lawgroup.com
      scaloiaro@dickinsonwright.com                    Moorea L. Katz, Nevada Bar No. 12207
10    bwestergard@dickinsonwright.com                  moorea@h1lawgroup.com
      100 W. Liberty Street, Suite 940                 701 N. Green Valley Parkway, Suite 200
11    Reno, Nevada 89501                               Henderson NV 89074
      Tel.: (775) 343-7500                             Phone 702-608-3720
12    Fax: (844) 670-6009                              Fax 702-608-3759
13    Attorneys for Plaintiff                          ORRICK, HERRINGTON & SUTCLIFFE LLP
      SATA GmbH & Co. KG                               Diana Rutowski, California Bar No. 233878
14                                                     Pro Hac Vice
                                                       drutowski@orrick.com
15                                                     1000 Marsh Road
                                                       Menlo Park, CA 94025-1015
16                                                     Phone 650-614-7400
                                                       Fax 650-614-7401
17
                                                       Attorneys for Defendant
18                                                     Zhejiang Rongpeng Air Tools Co., LTD dba
                                                       Aeropro
19

20
                                                   ORDER
21
            Good Cause appearing, the Motion Hearing is vacated and reset. The Motion Hearing will
22
     be held on February 26, 2019 at 1:00p.m.
23
            IT IS SO ORDERED.
24
            DATED this ____
                        5 day of February, 2019.
25

26
                                                  ___________________________________________
27                                                Gloria M. Navarro, Chief Judge
                                                  UNITED STATES DISTRICT COURT
28
                                                  Page 3 of 3
